Citation Nr: 0330566	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-07 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for asthmatic 
bronchitis, currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
RO that denied claims of entitlement to an increased rating 
for asthmatic bronchitis and entitlement to TDIU.  

The veteran testified at a hearing at the RO in January 2000 
and at a videoconference hearing before the undersigned 
Veterans Law Judge in June 2003.


FINDING OF FACT

Pulmonary function testing shows that the veteran has a 
forced expiratory volume at one second (FEV-1) of 33.9 
percent of normal (post-bronchodilator).


CONCLUSIONS OF LAW

1.  An increased (100 percent) schedular rating for 
bronchial asthma is warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.97, (Diagnostic 
Code 6602) (2003).

2.  Because a 100 percent rating is warranted under 
schedular criteria, a claim of TDIU may not be considered.  
38 C.F.R. § 4.16(a) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Increased Rating

Initially, the Board notes that, once a veteran has been 
awarded service connection for a disease or disorder, VA 
will assign the veteran an appropriate disability rating, as 
determined by the application of a schedule of ratings, 
which is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because it 
provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's service-connected asthmatic bronchitis has 
been rated as 60 percent disabling under 38 C.F.R. § 4.97 
(Diagnostic Code 6602) (2003).  Under these criteria, a 60 
percent rating is warranted if the FEV-1 is from 40 to 55 
percent predicted, or if the ratio FEV-1/ forced vital 
capacity (FVC) is from 40 to 55 percent predicted, or if the 
veteran needs at least monthly visits to a physician for 
required care of exacerbations, or if he needs intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  38 C.F.R. § 4.97 (Diagnostic 
Code 6602) (2003).  The maximum rating of 100 percent is 
warranted if the FEV-1 is less than 40 percent predicted, or 
if the FEV-1/FVC ratio is less than 40 percent predicted, or 
if the veteran has more than one asthma attack per week with 
episodes of respiratory failure, or if he needs the daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  Id.  

In the present case, the Board finds that, with resolution 
of the benefit of the doubt in the veteran's favor, the 
evidence supports a grant of a total schedular rating for 
service-connected asthmatic bronchitis.  The recent medical 
evidence, particularly July 2002 pulmonary function testing, 
tends to show that the criteria for a 100 percent rating for 
asthmatic bronchitis are characteristic of the veteran's 
disability picture.

Although the evidence of record does not establish that the 
veteran meets each and every requirement for 100 percent 
disability rating under Diagnostic Code 6602, he does meet 
one of them - he has been found by VA examination to have 
pulmonary function testing reflecting a FEV-1 of less than 
40 percent of the predicted value.  38 C.F.R. § 4.97 
(Diagnostic Code 6602) (2003).  Specifically, the evidence 
includes a July 2002 VA pulmonary function test report that 
reveals results of FEV1 of 33.9 percent predicted, and a 
FEV-1/FVC ratio of 44 percent predicted.  The pulmonary 
function interpretation was severe obstructive lung defect, 
a severe decrease in diffusing capacity suggesting emphysema 
in the presence of obstructive lung defect.  The diagnoses 
included chronic asthmatic bronchitis, progressive compared 
to previous date, fair control with medication, moderate to 
severe functional limitation.  The examiner also noted that 
the veteran was sometimes limited in his ability to travel 
outside of his home due to increased respiratory difficulty 
associated with heat and humidity or cold and wind.  The 
examiner also summarized that it appeared as likely as not 
that the veteran was precluded from obtaining and sustaining 
gainful employment due to the combined effects of his health 
problems.

The record also contains a February 2003 VA opinion that the 
July 2002 test results showing the FEV-1/FVC and diffusion 
capacity of carbon monoxide (DLCO) readings more accurately 
reflect the impairment caused by the veteran's service-
connected asthmatic bronchitis than the FEV1 readings alone.  
Nevertheless, the Board finds that this February 2003 VA 
opinion did not indicate that July 2002 VA pulmonary 
function test result of FEV-1 of 33.9 percent was 
unreliable, defective, or could not be used.  Moreover, 
Diagnostic Code 6602 pertains to rating the disability of 
bronchial asthma and, therefore, is an appropriate code to 
rate the veteran's service-connected asthmatic bronchitis.  

Given the clinical assessments made of test results showing 
a FEV-1 less than 40 percent of the predicted value, and the 
increasing problems experienced by the veteran as explained 
by him in written statements and at hearings, the Board 
finds that the evidence regarding the claim for an increased 
rating for asthmatic bronchitis is at least in relative 
equipoise.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran meets the schedular 
criteria for the 100 percent rating under Diagnostic Code 
6602.  38 C.F.R. § 4.3 (2003).  Accordingly, an increased 
(100 percent) schedular rating is warranted for asthmatic 
bronchitis. 

In adjudicating the veteran's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which was signed 
into law on November 9, 2000.  It is the Board's conclusion 
that this law does not preclude the Board from proceeding at 
this time to a final adjudication of the veteran's asthmatic 
bronchitis claim.  The Board finds that further action by 
the RO in accordance with the VCAA is not necessary in this 
case, especially in light of the grant of a total increased 
(100 percent) schedular rating.  Consequently, adjudication 
of this claim without referral to the RO for additional 
consideration under the new law poses no risk of prejudice 
to the veteran.  

II.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2003).  However, when a veteran is in receipt of a 
100 percent schedular rating he is not eligible for a TDIU.  
Green v. West, 11 Vet. App. 472, 476 (1998); 38 C.F.R. 
§ 4.16(a) (2003).

In light of the Board's decision set out above to grant an 
increased (100 percent) schedular rating for service-
connected asthmatic bronchitis, the claim of entitlement to 
TDIU is now moot.  Id.  Accordingly, the veteran's claim for 
TDIU benefits must be dismissed.


ORDER

An increased (100 percent) schedular rating for asthmatic 
bronchitis is granted, subject to the laws and regulations 
governing the award of monetary benefits.

The appeal of entitlement to TDIU benefits is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



